435 F.2d 553
Robert A. JONES, Petitioner-Appellant,v.C. J. FITZHARRIS, Superintendent, Correctional TrainingFacility of the California Department ofCorrections, Respondent-Appellee.
No. 25690.
United States Court of Appeals, Ninth Circuit.
Jan. 4, 1971.

Robert A. Jones, in pro. per.
Thomas C. Lynch, Cal.  Atty. Gen., Edward P. O'Brien, John T. Murphy, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The district court order denying habeas corpus relief is affirmed.


2
Appellant claims his guilty plea was made in the mistaken belief that he was pleading guilty to a misdemeanor, not a felony.  The first trouble with this is that the record before us shows the contention simply isn't so.


3
Secondly, on Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, points, this court ruled in Moss v. Craven, 9 Cir., 427 F.2d 139 that Boykin is not retroactive.